DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this Application after Final Rejection. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/05/2022 has been entered. 
Claims 1, 9 and 17 have been amended and claims 33-35 are newly added. Claims 1, 3-9, 11-17, 19-20 and 33-35 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 9, 17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht, US11240275 in view of Siddiqui, US10554507.

Per claim 1, Vashisht discloses an apparatus to detect website-based phishing attacks (reclassification analysis of meta-information within the global data store 260 of FIG. 2A for any conflicts between the meta-information and trusted cybersecurity intelligence (e.g., verdicts now considered to be incorrect based on new intelligence such as determination of a hijacked website or a malicious web domain, etc.) – col. 35, lines 61-65), the apparatus comprising: 
website analyzer circuitry to analyze a requested website for evidence of a phishing attack, the website analyzer circuitry including first website analyzer circuitry and second website analyzer circuitry (the analytics logic is configured to invoke and activate one or more plug-ins for processing, where the plugins may be activated concurrently (in a time-overlapping fashion) or sequentially, and the determination of which one or more plug-ins to activate and their order in which they are activated may be determined prior to invoking any of the one or more plug-ins or may be determined dynamically later during or after analysis by one or more plug-ins – col. 7, lines 38-46); 
analysis selector circuitry to: 
select the first website analyzer circuitry to analyze the requested website (the analytics logic may be configured to activate one or more plug-ins for processing of a request message (request or query) in accordance with a prescribed order, based on a request type and/or meta-information results of a prior analysis by a plug-in. More specifically, one selection process may involve the analytics logic selecting an available plug-in, and after completion of such operations, invoking another plug-in to render a consolidated verdict. In some embodiments, the selection of a “next” plug-in may be in accordance with analysis ordering rules, or conditional rules (e.g., an “if this, then that” rule as applied to the type of object or a prior analysis result) – col. 7, lines 46-57), the first website analyzer circuitry to determine a classification and a confidence value associated with the classification (the retroactive re-classification plug-in 290.sub.6 may conduct an analysis of the global data store 260 to identify any inconsistent verdicts for the same, prior evaluated artifact. After identification, the retroactive re-classification plug-in 290.sub.6 conducts an analysis of the stored meta-information associated with each of the inconsistent verdicts in efforts to ascertain which of the inconsistent verdicts represents a correct classification for the prior evaluated artifact…where meta-information associated with a prior evaluated artifact is initially classified with a “benign” (benign verdict) by a first source, and subsequently, meta-information associated with the prior evaluated artifact is classified with a “malicious” verdict by a second source conducting greater in-depth analysis, the sixth plug-in 290.sub.6 may retroactively re-classify the meta-information from the first source as “malicious”  – col. 36, lines 45-52 and col. 37, lines 18-25 – Note: the retroactive re-classification may occur because the analysis techniques commenced at the first source are not as robust as a static or behavioral malware analysis performed by the second source); and 
in response to an execution duration of the first website analyzer circuitry not satisfying an execution duration threshold, select the second website analyzer circuitry to analyze the requested website (A third set of plug-ins may handle the generation of additional cybersecurity intelligence and are invoked in response to a triggering event, namely a dynamic event (e.g., analysis results received from another plug-in for continued analysis) or a scheduled event (e.g., whereupon a plug-in operates as a foreground or background process on a periodic or aperiodic schedule). For example, the scheduled activation may occur as a timeout condition when a prescribed period of time has elapsed since the last activation of a plug-in – col. 8, lines 13-22 – Note: a timeout condition is construed as an execution duration threshold); and 
Vashisht discloses “ the cybersecurity sensor 220.sub.1 is configured to transmit a first type of request message 226 to determine whether the artifact 270 of the submission 222 has been previously analyzed and return a response message 228, which includes a verdict of such analysis (benign, malicious, unknown) and/or additional meta-information associated with the prior evaluated artifact and/or analysis. The verdict 229 may be returned to the network device 224” – col. 29, lines 31-40, but it is not relied on to explicitly disclose classifying in response to satisfaction of a threshold based on the execution time of a plug-in. However, since Vashisht determines a triggering event/a timeout condition when a prescribed period of time has elapsed since the last activation of a plug-in as a deciding factor for continued analysis, it may be modified by Siddiqui to disclose in response to the execution duration satisfying the execution duration threshold/timeout condition, classify[ing] the requested website/object under analysis as a benign site/object (the customer may be offered a plurality of subscriptions (types and/or tiers). Different subscription types may focus on different cybersecurity protection points (e.g., email, network traffic, file system, etc.) while the subscription tiers may correspond to different service performance levels as specified by a set of subscription attributes. For instance, one subscription attribute may specify a specific duration (or latency) allocated for analyzing an object by the malware detection system 100 before the analysis time-out occurs and for classifying the object as malware or benign – Siddiqui: par. 0037). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashisht in view of Siddiqui to include website classifier circuitry to, in response to the execution duration satisfying the execution duration threshold, classify the requested website/object under analysis as a benign site.
One of ordinary skill in the art would have been motivated because it would allow “Multi-level Control For Enhanced Resource And Object Evaluation Management Of Malware Detection System” – Siddiqui: Title.
Vashisht in view of Siddiqui discloses presenting a phishing attack based on the classification (Responsive to a malicious verdict, the processor(s) 300 processes the notification logic 350, which generates or initiates the generation of an alert directed to a security administrator associated with a source of the submission 222 that the artifact 270 has been determined as “malicious.” – Vashisht: col. 26, lines 48-52).

Per claim 9, it recites at least one non-transitory computer readable medium (Vashisht: Fig. 2A-2C) comprising instructions that, when executed, cause at least one processor to at least perform functions of the apparatus of claim 1. 
Therefore, claim 9 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 17, it recites a method of detecting whether a requested website is presenting a phishing attack, the method comprising functions of the apparatus of claim 1. 
Therefore, claim 17 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 33, Vashisht in view of Siddiqui discloses the apparatus of claim 1, wherein the first website analyzer circuitry is to analyze the requested website based on one or more Uniform Resource Locator (URL) heuristics associated with the requested website (where the artifact is a URL for example, the cybersecurity intelligence hub may contain meta-information stored within the global data store identifying the server associated with the URL, including whether that server is considered, by one or more prior verdicts associated with other communications, to have a high probability of being a malicious server. In response, based on this server-based meta-information, the cybersecurity intelligence hub may associate a high weighting or score with the artifact in classifying the artifact as malicious – Vashisht: col. 6, lines 34-43).

2.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Vashisht, US11240275 in view of Siddiqui, US10554507 as applied to claims 1, 9 and 17 above, and further in view of Mesdaq, US10601865.

Per claim 3, Vashisht in view of Siddiqui discloses the apparatus of claim 1, further including third website analyzer circuitry to identify a target site the requested website may be impersonating (the sixth plug-in 290.sub.6 is configured to perform a platform-wide, reclassification analysis of meta-information within the global data store 260 of FIG. 2A for any conflicts between the meta-information and trusted cybersecurity intelligence (e.g., verdicts now considered to be incorrect based on new intelligence such as determination of a hijacked website or a malicious web domain, etc.) – Vashisht: col. 35, lines 60-66 – Note: a hijacked website is a target website which is impersonated by a malicious party) and to compare data from the requested website to data from the target site (the trend plug-ins 290.sub.7 is configured to analyze the stored meta-information within the global data store 260 for cyber-attack trends across enterprises, industries, government agencies, or geographic locations while the campaign plug-ins 290.sub.8 is configured to identify targeted and deliberate cyber-attacks based on repetitious attempts, e.g., to infiltrate and disrupt operations of a targeted network device and/or exfiltrate data therefrom, where the campaigns may be detected for a particular victim …the campaign plug-ins 290.sub.8 is configured to identify targeted and deliberate cyber-attacks based on repetitious attempts, e.g., to infiltrate and disrupt operations of a targeted network device and/or exfiltrate data therefrom, where the campaigns may be detected for a particular victim by one or more sensors of a single customer or by sensors serving customers across an industry, geography, or computing environment (e.g., operating system, version number, etc.). Such analysis assists in predicting (and warning) of potential or hidden, but on-going, cyber-attacks based on historical information – Vashisht: col. 23, lines 42-55).
In the alternative wherein Vashisht is not interpreted to explicitly identify impersonation, Mesdaq discloses identify[ing] a target site the requested website may be impersonating and compare[ing] data from the requested website to data from the target site (The static analysis logic includes (i) an email analysis logic that extracts and analyzes the header and body of the email, (ii) a URL analysis logic to extract and analyze a URL included within the email, and (iii) a web page analysis logic to fetch the HTML code of the web page corresponding to the URL, subsequently extract and analyze the header and body, including images contained therein, and determine whether the web page is attempting to impersonate (e.g., a victim domain). The dynamic analysis logic includes…(c) an expert system to correlate the target domain with the victim domain and apply additional heuristics to determine if the web page is associated with spearphishing – Mesdaq: col. 3, lines 32-48).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashisht and Siddiqui further in view of Mesdaq to include identify[ing] a target site the requested website may be impersonating and compare[ing] data from the requested website to data from the target site.
One of ordinary skill in the art would have been motivated because it would allow to “accumulate information about the victim domain (impersonated domain) and the target domain (domain of the spearphisher) during analysis by the static analysis logic” – Mesdaq: col. 3, lines 55-58.
Claims 11 and 19 are rejected based on the same analysis set forth in the rejection of claim 3.

3.	Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Vashisht, US11240275 in view of Siddiqui, US10554507 as applied to claims 1, 9 and 17 above, and further in view of Liu, US10904286.

Per claim 4, Vashisht in view of Siddiqui discloses the apparatus of claim 1, but is not relied on to disclose but Liu discloses further including third website analyzer circuitry to analyze a behavior of the requested website in response to a submission of a data form of the requested website (The phishing detection and analysis system (“PDAS”) employs static analysis to scan (inspect) the source code of the received webpage content to detect whether any input prompt (e.g., a form such as a “fill in the blank” displayable element or other data-submission element) are included in the code. The input prompt represents one or more features associated with a potential phishing page, and may be used to correlate with the features of known phishing websites – Liu: col. 2, lines 32-39).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashisht and Siddiqui further in view of Liu to include analyze[ing] a behavior of the requested website in response to a submission of a data form of the requested website.
One of ordinary skill in the art would have been motivated because it would allow enhancing “the detection of phishing cyberattacks related to objects analyzed by the system using the images embedded in the object” – Liu: col. 3, line 46-49.
Claims 12 and 20 are also rejected based on the same analysis set forth in the rejection of claim 4.

4.	Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Vashisht, US11240275 and Siddiqui, US10554507 and Liu, US10904286 as applied to claim 5 above, and further in view of Wilcox, US US2020/0053120.

Per claim 5, Vashisht, Siddiqui and Liu disclose the apparatus of claim 4, wherein the third website analyzer circuitry includes: 
site browser circuitry to request the requested website (the enhanced detection technique embodied in the phishing detection analysis system receives an object for processing to determine whether the object is part of a phishing attack. The received object may include the webpage content or reference the webpage with a URL. The webpage content associated with the URL (i.e. the source code and associated data) is retrieved (e.g., downloaded) directly or indirectly from a remote webserver indicated by the URL. The webpage content comprises source code, which can be, for example, static source code, e.g. HTML code of the downloaded webpage, and/or dynamic source code, that is, HTML code generated from JavaScript code and the like during run-time – Liu: col. 2, lines 19-31); 
data form identifier circuitry to identify the data form in the requested website that accepts input (The phishing detection and analysis system (“PDAS”) employs static analysis to scan (inspect) the source code of the received webpage content to detect whether any input prompt (e.g., a form such as a “fill in the blank” displayable element or other data-submission element) are included in the code – Liu: col. 2, lines 32-37); 
Vashisht, Siddiqui and Liu are not relied on to disclose but Wilcox discloses data generator circuitry to generate data to be placed into the data form (the response engine 114 may generate seed responses 112(S) which include information that appears to be of the type being sought within the message 106 but which actually leads to one or more false user accounts 138 – Wilcox: par. 0043); 
form executor circuitry to submit the data form (the response engine 114 may be designed to cause transmission of false responses 112(F) and/or seed responses 112(S) … to the phisher computing system 118– Wilcox: par. 0045); 
response analyzer circuitry to analyze a response of the requested website to the data form (The tenant server(s) 102 may include a device identification engine 140 to determine configuration data 124 that corresponds to the phisher device 122 when that phisher device 122 is used to log into the false user account 138. Exemplary configuration data 124 may include, but is not limited to, a screen size of the phisher device 122, a resolution of the phisher device 122, browser configurations on the phisher device 122, one or more plug-ins that are being operated by the phisher device 122, what browser is being used on the phisher device 122, an Internet protocol (IP) address associated with the phisher device 122, and/or any other information that is discernible about the phisher device 122. This configuration data 124 may provide the device identification engine 140 with the ability to identify one or more other login attempts that originate from the phisher device 122 – Wilcox: par. 0046).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashisht, Siddiqui and Liu further in view of Wilcox to include data generator circuitry to generate data to be placed into the data form; form executor circuitry to submit the data form; response analyzer circuitry to analyze a response of the requested website to the data form.
One of ordinary skill in the art would have been motivated because it would allow “to trigger a conversation cycle in which the phisher is lured into conversing with the system” – Wilcox: par. 0015, “to determine configuration data 124 that corresponds to the phisher device 122 when that phisher device 122 is used to log into the false user account 138” wherein “the configuration data 124 serves as a “fingerprint” for the phisher device 122” – Wilcox: par. 0046-0047. After that, “even if a particular user is duped by a phishing email and provides the phisher with their real user credentials, the phisher will still be denied access to the particular user's real user account 134—so long as the phisher attempts to access the account from a “fingerprinted” computing device” – Wilcox: par. 0048.
Liu further discloses site behavior classifier circuitry to determine whether the requested website presents a phishing attack based on the response of the requested website (If one or more input prompts are detected during this initial processing of the webpage, the phishing detection and analysis system proceeds to extract the images of the webpage and generate properties associated therewith to be used in classifying the image. The image extracted from the object may include a graphical representation of a subset of the displayed webpage, separately defined graphical representations included in the object, and/or a plurality of the graphical representations defined – Liu: col. 2, lines 44-52).
The same motivation to modify Vashisht and Siddiqui further in view of Liu applied to claim 4 above applies here.
Claim 13 is also rejected based on the same analysis as set forth in the rejection of claim 5.

Per claim 6, Vashisht, Siddiqui, Liu and Wilcox disclose the apparatus of claim 5, wherein the data generator circuitry is to generate the data to be placed into the requested website using random data generator circuitry (the response engine 114 may generate seed responses 112(S) which include information that appears to be of the type being sought within the message 106 but which actually leads to one or more false user accounts 138…the response engine 114 may generate a seed response 112(S) that includes one or more credentials that are usable to access a false user account 138 that is being hosted by a false tenant 136 – Wilcox: par. 0043 – Note: seed responses are randomly generated based on the information being sought and credentials usable to access a false user account).
The same motivations to modify Vashisht, Siddiqui and Liu further in view of Wilcox applied above in claims 4 and 5 apply here.
Claim 14 is also rejected based on the same analysis set forth in the rejection of claim 6.

Per claim 7, Vashisht, Siddiqui, Liu and Wilcox disclose the apparatus of claim 5, wherein the site behavior classifier circuitry is to determine whether the requested website presents the phishing attack by determining whether the response from the requested website includes a redirection request to a different domain than that of the requested website (an email may contain a URL that references a webpage, which is retrieved by the PDAS 100 from the object store. The object store may contain pre-downloaded webpages frequently used in phishing attacks, or may be connected with a browser facility for downloading the webpages dynamically during analysis, e.g., in response to a request from the PDAS. If the static analysis logic determines the object is suspicious (definitively neither “benign” nor “malicious”), the static analysis logic may provide the suspicious object to a scheduler 130 of the dynamic analysis logic 110 for further analysis – Liu: col. 5, lines 40-50).
The same motivations to modify Vashisht, Siddiqui and Liu further in view of Wilcox applied above in claims 4 and 5 apply here.
Claim 15 is rejected based on the same analysis set forth in the rejection of claim 7.

Per claim 8, Vashisht, Siddiqui, Liu and Wilcox disclose the apparatus of claim 5, wherein the site behavior classifier circuitry is to determine whether the requested website presents the phishing attack by determining whether the response from the requested website includes a request for a user to input additional information (The phishing detection and analysis system (“PDAS”) employs static analysis to scan (inspect) the source code of the received webpage content to detect whether any input prompt (e.g., a form such as a “fill in the blank” displayable element or other data-submission element) are included in the code. The input prompt represents one or more features associated with a potential phishing page, and may be used to correlate with the features of known phishing websites…If one or more input prompts are detected during this initial processing of the webpage, the phishing detection and analysis system proceeds to extract the images of the webpage and generate properties associated therewith to be used in classifying the image – Liu: col. 2, lines 32-48).
The same motivations to modify Vashisht, Siddiqui and Liu further in view of Wilcox applied above in claims 4 and 5 apply here.
Claim 16 is also rejected based on the same analysis set forth in the rejection of claim 8.

5.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Vashisht, US11240275 in view of Siddiqui, US10554507 as applied to claim 33 above, and further in view of Bao, CN10915087A.

Per claim 34, Vashisht in view of Siddiqui discloses the apparatus of claim 33, wherein the one or more URL heuristics are based on at least one of an IP address of the requested website (the retroactive re-classification plug-in 290.sub.6 may conduct an analysis of stored meta-information within the global data store to identify any meta-information including a source address (e.g., IP address, domain name, etc.) for a currently identified malicious website separate from analysis of the consistency of the verdicts as described below. Each verdict associated with the detected meta-information sourced by the malicious website is set to a “malicious” classification – Vashisht: col. 36, line 29-43), a page rank of the requested website (where the artifact is a URL for example, the cybersecurity intelligence hub may contain meta-information stored within the global data store identifying the server associated with the URL, including whether that server is considered, by one or more prior verdicts associated with other communications, to have a high probability of being a malicious server. In response, based on this server-based meta-information, the cybersecurity intelligence hub may associate a high weighting or score with the artifact in classifying the artifact as malicious – Vashisht: col. 6, lines 34-43), or 
Although Vashisht in view of Siddiqui is not relied on to disclose URL heuristics based on a length of a domain name of the requested website Bao discloses “the domain feature extraction module 12 for collecting information of the domain name and the domain name to be characteristic of measuring extraction. The module is mainly for lexical feature characteristic for analyzing domain name, domain name, domain name WHOIS feature. morphology characteristic of the domain name comprises a domain name length, name of digital whole length ratio, the name after a delimiter between maximum length, whether the domain name contains special characters, edit distance” – Bao: module 12.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashisht and Siddiqui further in view of Bao to include URL heuristics based on a length of a domain name of the requested website.
One of ordinary skill in the art would have been motivated because it would allow “the machine learning training, using massive domain name black and white list for training …to prevent the malicious domain name brings threats to the user” – Bao.

6.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Vashisht, US11240275 in view of Siddiqui, US10554507 as applied to claim 1 above, and further in view of Huang, US2018/0097822.

Per claim 35, Vashisht in view of Siddiqui discloses the apparatus of claim 1.
Vashisht in view of Siddiqui is not relied on to disclose but Huang discloses [the] a second website analyzer circuitry to analyze the requested website based on URL lexical analysis (the URL analysis system 102 initially analyzes a URL in question using an ensemble lexical analysis. That is, the URL analysis system 102 analyses the URL using multiple lexical analysis algorithms or techniques. For example, in the illustrative embodiment, the URL analysis system 102 analyzes the URL by performing each of a natural language processing analysis, a deep learning analysis, and a non-parametric analysis on the URL. The URL analysis system 102 determines a first-stage malicious URL classification score based on the multiple lexical analysis. As discussed below, the malicious URL classification score is indicative of a probability or likelihood that the URL is malicious. If the first-stage malicious URL classification score satisfies a confidence threshold (e.g., is within a confidence range of an absolute malicious score or absolute not-malicious score), the URL analysis system 102 may determine the maliciousness of the URL based on the first-stage malicious score – Huang: par. 0014).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashisht and Siddiqui further in view of Huang to include a website analyzer circuitry to analyze the requested website based on URL lexical analysis.
One of ordinary skill in the art would have been motivated because it would allow “to aggregate the malicious URL classification scores produced or generated by each of the natural language processing analyzer 302, the deep learning analyzer 304, and the non-parametric analyzer 306 to determine the first-stage malicious URL classification score” – Huang: par. 0031.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu (US8521667) discloses a lexicology feature extraction module configured to extract features associated with the lexicology of a URL. Malicious URLs often have lexical features that are distinguishably different from benign URLs. Thus, an analysis of the lexicology of the URL may indicate, at least in part, whether a URL is malicious or benign.

Xue (US9178901) discloses training classification models using extracted features associated with training URLs and/or apply the classification models using extracted features associated with unknown URLs. For example, the extracted features may include i) lexical features that the classification models use to identify brand name strings in the URL and determine brand name similarity measures such as edit distances (e.g., for a domain and path of the URL), and ii) site/page features that the classification models use to determine site/page information for the resource located by the URL (e.g., a domain age, a domain confidence level, and a rank of the page and/or domain).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494